DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings filed on 2/13/2019 are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 63-81 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lyden (US 2011/0061265).
Regarding claim 63: Lyden teaches a method of manufacturing at least a portion of a sole of an article of footwear customized for a user (Abstract), the method comprising the steps of: determining a first set of input parameters related to the user, the first set of input parameters comprising a size and width of a foot of the user (¶14, 88, 724, 1099) and at least one additional physical characteristic of the foot of the user (¶14, 724; shape, 88, 1099; arch characteristics); determining a second set of input parameters related to the user, the second set of input parameter comprising: (i) at least one performance characteristic of the foot of the user during at least a portion of an athletic motion (¶748; velocity, ¶753; stress/strain accounted for), and (ii) at least one pressure measurement over at least a portion of a sole of the foot of the user (¶853; using pressure sensors); analyzing the first set of input parameters to determine a size and a shape of the portion of the sole of the article of footwear at least partially customized to fit the foot of the user (¶730); analyzing the second set of input parameters to determine a structural performance characteristic of the portion of the sole of the article of footwear at least partially customized to the foot of the user (¶34, 724; cushioning, ¶1418; flexibility); and manufacturing the portion of the sole of the article of footwear with the customized size, shape, and structural performance characteristic (¶724; Fig. 1).

Lyden teaches:
Regarding claim 64: wherein the at least one additional physical characteristic of the foot comprises at least one of a foot shape, a bone structure, a ligament 
Regarding claim 65: wherein determining the at least one additional physical characteristic of the foot comprises scanning the foot with a 3D scanning device (¶853).
Regarding claim 66: wherein the at least one performance characteristic of the foot of the user during at least a portion of an athletic motion comprises at least one of a position, a2ACTIVE/98501587.1Application No. 16/274,947Docket No.: NBL-020C2 Third Preliminary Amendmentvelocity, an acceleration, a rotational velocity, a rotational acceleration, a pressure, a force, a change in shape, a stress, or a strain (¶748; velocity, ¶753; stress/strain accounted for).
Regarding claim 67: wherein the at least one performance characteristic of the foot of the user during at least a portion of an athletic motion comprises at least one of a ground contact time, an initial foot-strike location, a toe-off position, a pronation characteristic, or a supination characteristic (¶10, 789).
Regarding claim 68: wherein determining the at least one pressure measurement comprises obtaining data from a plurality of pressure sensors positioned between the foot of the user and a ground surface (¶853; using pressure sensors).
Regarding claim 69: wherein determining the at least one pressure measurement comprises obtaining a plurality of pressure measurements over at least a portion of the foot of the user during a ground contact phase of the athletic motion (¶853; using pressure sensors).
Regarding claim 70: wherein analyzing the at least one pressure measurement comprises identifying a distribution of pressures over at least one region of the foot of 
Regarding claim 71: wherein analyzing the at least one pressure measurement further comprises identifying at least one pressure vector associated with the distribution of pressures (¶853; using pressure sensors).
Regarding claim 72: wherein the portion of the sole of the article of footwear comprises at least a portion of a midsole (¶730).
Regarding claim 73: wherein the at least one structural performance characteristic comprises at least one structural characteristic of the portion of the midsole selected from the group consisting of a cushioning characteristic, a flexibility characteristic, and a support characteristic (¶34, 724; cushioning, ¶1418; flexibility, ¶889; support).
Regarding claim 74: wherein the cushioning characteristic comprises a distribution of regions of increased or decreased cushioning (¶34, 724; cushioning).
Regarding claim 75: wherein the flexibility characteristic comprises a distribution of regions of increased or decreased flexibility (¶1418; flexibility).
Regarding claim 76: wherein the support characteristic comprises a distribution of regions of increased or decreased support (¶889; support).
Regarding claim 77: wherein the portion of the sole of the article of footwear comprises at least a portion of a ground contacting surface of a shoe sole (¶730; ground engaging surface).
Regarding claim 78: wherein the structural performance characteristic comprises a traction characteristic (¶1065).
Regarding claim 79: wherein the traction characteristic comprises a distribution of traction elements (¶1065).
Regarding claim 80: wherein the athletic motion comprises at least a portion of a running gait cycle (¶935).
Regarding claim 81: wherein manufacturing the portion of the sole of the article of footwear comprises forming the portion of the sole through additive manufacturing (¶855, 870, 1197).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ashcroft et al (US 2015/0351493); Kozo et al (US 7,096,605) and Litchfield et al (US 2013/0199054) teach various elements of this application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857                                                                                                                                                                                                        
/REGIS J BETSCH/Primary Examiner, Art Unit 2857